Exhibit 10.2

 

[a1.jpg]
 

Consulting Agreement

 

 

This Agreement is made between Diffusion Pharmaceuticals Inc. ("Diffusion" or
"Client"), with a principal place of business at 1317 Carlton Avenue,
Charlottesville, Virginia 22902, and John L. Gainer, PhD ("Consultant"), with a
residence at 125 Cameron Lane, Charlottesville, VA 22903. This Agreement became
effective as of March 12, 2020, and will end on March 11, 2021, unless renewed
in writing by all parties hereto or terminated earlier in accordance with this
Agreement.

 

 

NOW THEREFORE, the parties hereto, intending to be legally bound in
consideration of the mutual covenants and agreements set forth herein, hereby
agree as follows:

 

 

Services To Be Performed

 

Consultant shall serve as a consultant, providing expert advice and services to
Client, as requested by the CEO of Client, in connection with the development of
trans sodium crocetinate (TSC) as a therapeutic agent for hypoxic conditions
("Services.")

 

 

Payment

 

In consideration for the Services to be performed by Consultant, while this
Agreement remains in effect, Client agrees to pay to Consultant a fee at a rate
of $3,000 twice per month (i.e., $6 ,000 per month), prorated for any partial
period, plus related expenses as described below.

 

 

Independent Consultant Status

 

Consultant is an independent consultant and is not Client's employee. Consultant
and Client agree to the following rights:

 

 

 

•

Consultant has the right to perform services for others during the term of this
Agreement, but will not provide similar services for any competitor of Client.

 

•

Consultant has the sole right to control, supervise and direct the method,
means, and manner by which the Services will be performed.

 

•

Consultant has the right to perform the Services at the place, location or time
of his choosing.

 

•

Client shall not require Consultant to devote any specific amount of time to
performing the Services, but must devote such time as may be reasonably
necessary to perform the Services requested or as mutually agreed.

 

 

State and Federal Taxes

 

1317 Carlton Ave, Suit e 200

Charlottesville, Wi. 22902

Tel 434.220.0718

Fax 434.220.0722

www.diffusionphannacom

 

 

--------------------------------------------------------------------------------

 

John L. Gainer, PhD, Consulting Agreement Page 2    

 

 

 

 

Consultant shall pay all taxes incurred while performing services under this
Agreement, including any/all applicable income taxes and in the event Consultant
is not a corporation, self-employment (Social Security) taxes.

 

 

Client will not:

 

 

•

Withhold FICA (Social Security and Medicare taxes) from Consultant's payments or
make FICA payments on Consultant's behalf,

 

•

Make state or federal unemployment compensation contributions on Consultant's
behalf, or

 

•

Withhold state or federal income tax from any payments to Consultants.

 

 

Confidential Information and Intellectual Property

 

Consultant acknowledges and agrees that he remains bound by, and will abide by,
Sections 4.4 through

4.17 of the Employment Agreement entered into as of October 18, 2016 between the
Client and Consultant ("Employment Agreement"), including without limitation the
protection of confidential information, ownership of inventions, works for hire,
non-competition, non-solicitation, non-acceptance, and other obligations set
forth in such sections, each of which remain in full force and effect.

 

 

Return of Property

 

Consultant agrees that he will return all property, equipment, documents, and
other information, confidential or otherwise, of the Client no later than the
termination of this Agreement (or upon the earlier request of the Client), and
without retaining any copies, notes or excerpts thereof, that is in his actual
or constructive possession or which is subject to his control at such time. To
the extent Consultant has retained any such property, equipment, documents, and
other information, confidential or otherwise, on any electronic or computer
equipment belonging to Consultant or under his control, Consultant agrees to so
advise the Client and to follow the Client's instructions in permanently
deleting all such property, equipment, documents, and other information,
confidential or otherwise, and all copies.

 

 

Documentation

 

Consultant must maintain unambiguous and thorough documentation of the Services
such that any knowledgeable person with qualifications similar to those of
Consultant will be capable of understanding and continuing the work performed by
Consultant. Consultant agrees that all such documentation will be the property
of Client and must be surrendered to Client upon demand and no later than the
termination of this Agreement.

 

 

--------------------------------------------------------------------------------

 

John L. Gainer, PhD, Consulting Agreement Page 3   

 

 

Expenses

 

Consultant shall be responsible for tracking all expenses incurred while
performing the Services and submitting them in writing to Client. Expenses
include meals; entertainment; automobile and other similar expenses while
traveling at Client's request.

 

 

Fringe Benefits

 

Consultant is not eligible to participate in any employee health, pension, sick
pay, vacation pay or other fringe benefit plans of Client and hereby waives any
right of participation to the extent Consultant may be deemed eligible.

 

 

Insurance

 

Client shall not provide any insurance coverage of any kind for Consultant.

 

 

 

Terminating the Agreement

 

Notwithstanding any other provision of this Agreement, either party may
terminate this Agreement at any time by giving five days written notice to the
other party of the intent to terminate. Upon the termination of this Agreement,
Consultant will be paid for the Services through the date of termination, but
will not be entitled to any further compensation.

 

 

Exclusive Agreement

 

This document and any Attachments constitute the entire Agreement between the
parties relating to the subject matter hereof, and no promises or
representations, other than those contained here and those implied by law, have
been made by Client or Consultant. Notwithstanding the foregoing, Consultant and
Client agree that the letter termination agreement and general release entered
into on or around the date hereof between the Client and Consultant, and Article
1, Article 5, Section 2.1, and Sections 4.4 through

4.17     of the Employment Agreement, survive and remain in full force and
effect. Any modifications to this Agreement must be in writing and signed by
Client and Consultant.

 

 

Severability

  

 

 

In the event any provision of this Agreement is deemed to be void, invalid, or
unenforceable, that provision shall be severed from the remainder of this
Agreement so as not to cause the invalidity or unenforceability of the remainder
of this Agreement. All remaining provisions of this Agreement shall then
continue in full force and effect. If any provision shall be deemed invalid due
to its scope or breadth, such provision shall be deemed valid to the extent of
the scope and breadth permitted by law .

 

 

--------------------------------------------------------------------------------

 

John L. Gainer, PhD, Consulting Agreement Page 4   

 

 

Applicable Law

 

The laws of the state of Virginia will govern this Agreement, irrespective of
conflicts of law principles.

 

 

 

Paragraph Headings

 

The headings of particular paragraphs and subparagraphs are inserted only for
convenience and are not part of this Agreement and are not to act as a
limitation on the scope of the particular paragraph to which the heading refers.

 

 

Notices

 

All notices and other communications in connection with this Agreement shall be
in writing and shall be considered given as follows:

 

 

•

When delivered personally to the recipient's address as stated on this
Agreement,

 

•

Three days after being deposited in the United States mail, with postage prepaid
to the recipient's address as stated on this Agreement, or

 

•

When sent by fax or telex to the last fax or telex number of the recipient known
to the person giving notice. Notice is effective when the recipient delivers a
written confirmation of receipt.

 

 

No Partnership or Authority

 

Consultant does not have authority to enter into contracts on Client's behalf.
This Agreement does not create a partnership relationship.

 

 

Electronically Transmitted Signatures

 

Consultant and Client agree that this Agreement may be executed in counterparts
and will be considered signed when the signature of a party is delivered by
facsimile transmission or by e-mail in portable document format. Signatures
transmitted by facsimile or by e-mail in portable document format shall have the
same effect as original signatures.

 

 

--------------------------------------------------------------------------------

 

John L. Gainer, PhD, Consulting Agreement Page 5   

 

 

 

 

 

Signatures

Client:

Name of Client: Diffusion Pharmaceuticals Inc.

By: /s/ David G. Kalergis                                    

(Signature)

 

David G. Kalergis, MBA/JD                       

(Typed or Printed Name)

 

Title: Chief Executive Officer                     

 

Date: February 10, 2020

 

Consultant:

Name of Consultant: John L. Gainer, PhD.

 

By: /s/ John L. Gainer                                  

(Signature)

 

Taxpayer ID Number: ______________

 

Date: March 12, 2020                                   

 

 

 

 

 